Citation Nr: 1116498	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-23 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for diabetes mellitus, effective June 1, 2006, to include the issue of whether the reduction to a 20 percent evaluation was proper.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for venous insufficiency of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an effective date earlier than May 27, 2009 for the grant of service connection for nephropathy.

5.  Entitlement to an effective date earlier than May 27, 2009 for the grant of service connection for right foot neuropathy.

6.  Entitlement to an effective date earlier than May 27, 2009 for the grant of service connection for left foot neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), St. Louis, Missouri, Regional Office (RO).  By way of a March 2006 rating decision, the RO reduced the evaluation of the Veteran's service-connected diabetes mellitus disability from 40 percent to 20 percent, effective June 1, 2006.  The Veteran disagreed with this decision and subsequently perfected an appeal.

In an August 2007 rating decision, the RO denied service connection for a heart condition and venous insufficiency of the bilateral lower extremities.  The RO also denied compensable ratings for associated diabetic conditions of hypertension, diabetic retinopathy, and erectile dysfunction.  In statements received by VA in November 2007 and June 2008, the Veteran expressed disagreement with that rating decision.

The Veteran testified before the undersigned a hearing held in March 2011.  A transcript of the hearing is of record.  At this hearing, the Veteran clarified that he is not seeking increased ratings for his service-connected diabetes disability (as restoration of his 40 percent rating would satisfy his appeal), or for any of the associated diabetic conditions.  Thus, these matters will not be addressed herein.  

The issues of entitlement to service connection for a heart condition and venous insufficiency of the bilateral lower extremities to include as secondary to diabetes mellitus; and entitlement to an effective date earlier than May 27, 2009 for the grant of service connection for nephropathy, right foot neuropathy and left foot neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 40 percent rating, effective July 17, 1991, under the criteria then in effect for rating diabetes mellitus.

2.  Effective June 6, 1996, VA revised the criteria for evaluating disorders of the endocrine system, including diabetes mellitus.

3.  In a March 2006 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected diabetes mellitus disability to 20 percent disabling, effective June 1, 2006, under the current criteria set forth in Diagnostic Code 7913.

4.  In the March 2006 rating decision, the RO applied new criteria not previously used in making a reduction.



CONCLUSIONS OF LAW

The March 2006 rating decision reducing the Veteran's rating for his service-connected diabetes mellitus from 40 percent to 20 percent, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2002) renders the reduction void ab initio.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

In this decision, the Board restores a 40 percent rating for the Veteran's diabetes mellitus, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Analysis

In a February 1992 rating decision, the RO granted service connection for diabetes mellitus and assigned a 40 percent evaluation pursuant to Diagnostic Code 7913, effective July 17, 1991.  The rating criteria for evaluating diabetes mellitus in the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1996) was revised effective June 6, 1996.  See 61 Fed. Reg. 20440 through 20447 (May 7, 1996).  The modified rating schedule changed the rating criteria for diabetes mellitus under DC 7913 to more objective, consistent, and precise criteria.  See 61 Fed. Reg. 20444 and 20447 (May 7, 1996).

The Veteran filed a claim for an increased rating for his service-connected diabetes mellitus in September 2004.  He underwent a VA diabetes mellitus examination in April 2005.  The examination showed the Veteran's diabetes was currently treated with insulin and diet control, and that he did not need to restrict his recreational or occupation activities to maintain stable blood sugar.  Based on this medical evidence, the RO notified the Veteran in January 2006 that it proposed to reduce his rating for diabetes mellitus from 40 percent to 20 percent.  A copy of the rating decision included discussion of the criteria for a 40 percent evaluation under the revised criteria of DC 7913 that became effective June 6, 1996.  In a March 2006 rating decision, the RO reduced the Veteran's evaluation for diabetes mellitus to 20 percent disabling, effective June 1, 2006, under the current criteria set forth in DC 7913.

The RO's application of new criteria to reduce the Veteran's evaluation from 40 percent disabling to 20 percent disabling, using the new criteria set forth in DC 7913, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).   The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.

As the RO improperly reduced the evaluation based on the new regulations for rating diabetes mellitus instead of the regulations in effect at the time of previously determined disability evaluation (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 40 percent rating is restored effective the date of the reduction, i.e., June 1, 2006.


ORDER

Restoration of a 40 percent evaluation for a service-connected diabetes mellitus disability, effective June 1, 2006, is granted.




REMAND

In an August 2007 rating decision, the RO, in pertinent part, denied service connection for a heart condition and venous insufficiency of the bilateral lower extremities.  In a statement received by VA in November 2007, the Veteran expressed disagreement with that rating decision.  In July 2008 the RO "cancelled" the Veteran's Notice of Disagreement (NOD), purportedly for not specifying which issue(s) he disagreed with.  In a June 2008 statement, the Veteran stated he disagreed with the entire August 2007 decision (i.e. the evaluations assigned for the service-connected conditions and the denial of service connection for the claimed heart and venous insufficiency conditions).  During a recent hearing, however, the Veteran stated that he was satisfied with ratings assigned for the associated diabetic conditions.  Thus, the only issues remaining are entitlement to service connection for a heart condition and venous insufficiency of the bilateral lower extremities, to include as secondary to diabetes mellitus.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these two issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board also notes that in a July 2009 rating decision, the RO granted service connection for nephropathy, right foot neuropathy, and left foot neuropathy.  All of these disabilities were assigned an effective date of May 27, 2009.  The Veteran submitted an NOD that was received by VA in August 2009; however, an SOC was not been issued.  At the Veteran's March 2011 hearing before the undersigned, he clarified that he is only seeking earlier effective dates with respect to the grant of service connection for each of these disabilities.  As noted, the failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claims of service connection for a heart condition and venous insufficiency of the bilateral lower extremities claimed as secondary to diabetes mellitus and entitlement to an effective date earlier than May 27, 2009, for the grant of service connection for nephropathy, right foot neuropathy, and left foot neuropathy, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


